DETAILED ACTION
The present application is a continuation of Application No. 14/880,839 (U.S. Patent 10,324,614), filed on 10/12/2015. 

The IDS filed on 06/06/2019 has been considered.

Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “The non-transitory computer readable medium of claim 6” instead of “The non-transitory computer readable medium of claim 14”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,324,614 (hereinafter “Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the instant application are found in the scope of the limitations of the claims in the Patent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 2, 4, 6-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. U.S. Publication 2014/0047349 (hereinafter “Kulkarni”), and further in view of Shoemaker et al. U.S. Publication 2009/000139 (hereinafter “Shoemaker”).

Referring to claim 1, Kulkarni teaches a content management system comprising:
	at least one processor (Kulkarni: Figure 12); and
	at least one non-transitory computer readable medium storing instructions thereon (Kulkarni: Figure 12) that, when executed by the at least one processor, cause the content management system to:
	receive, from a first client device associated with a user having an account with the content management system:
		file identification data for a file (a request to create a share is received by the remote server, indicating a request from a first user of the visual sharing application to share a selected file with a selected second user, i.e. contact) (Kulkarni: paragraphs [0006]-[0007], [0039]-[0040] and [0046]-[0049]; this is further shown in Figure 5a); and

	provide the file to the single contact in response to receiving the user identifier for the single contact based on the user releasing the file icon associated with the file on the contact icon associated with the single contact (once the user has dropped the representation of the data file on a particular contact, the file is shared with that contact) (Kulkarni: paragraphs [0006]-[0007] and [0039]; this is further shown in Figure 5a).  
	However, although Kulkarni teaches wherein the contact section of the file sharing graphical user interface is rendered on the first client device (contact section 110 shown in Figure 5a), Kulkarni fails to explicitly teach that the contact section  is rendered on the first client device to replace another section of the file sharing graphical user interface in response to the user selecting and dragging the file icon associated with the file.

	Shoemaker teaches a system that allows a user to drag an icon representing one object to an icon representing a contact (Shoemaker: Figure 5) similar to that of Kulkarni. In addition, Shoemaker also teaches wherein the contact section is rendered on the first client device to replace another section of the graphical user interface in response to the user selecting and dragging the file icon associated with the file (as shown in Figure 5 for example, in response to .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rendering of the contact section of the file sharing graphical user interface taught by Kulkarni to include Shoemaker’s teaching of displaying the contact section to replace another section after detecting dragging of the icon.  One would have been motivated to make such a combination in order to provide the advantage of allowing the contact list to come in and out of sight as needed, so as not to interfere with the viewing experience (Shoemaker: paragraph [0062]).


	Referring to claim 2, Kulkarni, as taught by Shoemaker, teaches the content management system of claim 1, wherein providing the file to the single contact in response to receiving the user identifier for the single contact comprises:
	identifying an account associated with the single contact using the user identifier (for example, a user account can be identified using the contact’s email address) (Kulkarni: paragraph [0034]); and 
	storing the file in the account associated with the single contact (once a request to create a share is received by the remote server, the file may be uploaded to the server and a 


	Referring to claim 4, Kulkarni, as taught by Shoemaker, teaches the content management system of claim 1, wherein providing the file to the single contact comprises:
	providing the file to a second device associated with the single contact of the user (once the user has dropped the representation of the data file on a particular contact, the file is shared with that contact) (Kulkarni: paragraphs [0006]-[0007] and [0039]; this is further shown in Figure 5a), and
	causing the second device to present a notification associated with the file (Figure 9 shows a notification that the contact receives from the user) (Kulkarni: paragraph [0049]). 


	Referring to claim 6, Kulkarni teaches a computing device comprising:
	at least one processor (Kulkarni: Figure 12); and
	at least one non-transitory computer readable medium storing instructions thereon (Kulkarni: Figure 12) that, when executed by the at least one processor, cause the computing device to:
	render a file sharing graphical user interface associated with a content management system communicatively coupled to the computing device, wherein a user associated with the computing device has an account with the content management system (as shown in Figure 5a 
	detect a click and drag of a file icon associated with a file towards a first section of the file sharing graphical user interface (the user can click and drag an icon representing a data item towards the contact section of the graphical user interface) (Kulkarni: paragraphs [0006]-[0007] and [0039]-[0040]; this is further shown in Figure 5a);
	determine that the file icon is released within the contact section on a contact icon corresponding to a contact of the user (the user has dropped the icon representing the data item on an icon that represents a contact) (Kulkarni: paragraphs [0006]-[0007] and [0039]-[0040]; this is further shown in Figure 5a); and
	in response to determining that the file icon is released on the contact icon, provide a user identifier associated with the contact to the content management system over a network to cause the content management system to share the file with the contact of the user (once the icon representing the data item is dropped on the icon representing the contact, a request to create a share is received by the remote server, indicating a request from a first user of the visual sharing application to share a selected file with a selected second user, i.e. send the file to the email address of the selected contact) (Kulkarni: paragraphs [0006]-[0007], [0039]-[0040] and [0046]-[0049]; this is further shown in Figure 5a). 

	However, although Kulkarni teaches wherein the contact section of the file sharing graphical user interface is rendered on the first client device (contact section 110 shown in Figure 5a), Kulkarni fails to explicitly teach that the contact section  is rendered on the first 

	Shoemaker teaches a computing device that allows a user to drag an icon representing one object to an icon representing a contact (Shoemaker: Figure 5) similar to that of Kulkarni. In addition, Shoemaker also teaches in response to the click and drag of the file icon, render a contact section within the file sharing graphical user interface to replace the first section of the file sharing graphical user interface (as shown in Figure 5 for example, in response to the user moving the cursor to drag image 5, a communication window 90 comprising icons representing the user’s contacts is opened and displayed over a portion of the user interface that was previously displayed) (Shoemaker: paragraphs [0061]-[0063]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rendering of the contact section of the file sharing graphical user interface taught by Kulkarni to include Shoemaker’s teaching of displaying the contact section to replace another section after detecting dragging of the icon.  One would have been motivated to make such a combination in order to provide the advantage of allowing the contact list to come in and out of sight as needed, so as not to interfere with the viewing experience (Shoemaker: paragraph [0062]).




	Referring to claim 8, Kulkarni, as modified by Shoemaker, teaches the computing device of claim 7, wherein causing the content management system to share the file with the contact of the user comprises causing the content management system to store the file in an account associated with the contact of the user (once a request to create a share is received by the remote server, the file may be uploaded to the server and a contact with which the file was shared is stored with a unique share identification) (paragraphs [0048]-[0049]). 

	Referring to claim 9, Kulkarni, as modified, by Shoemaker, teaches the computing device of claim 6, wherein the contact section comprises a plurality of contact icons associated with contacts of the user (as shown in Figure 5a for example, the contact section 110 comprises a plurality of contact icons representing contacts of the user) (Kulkarni: paragraphs [0007] and [0039]).


	receive a comment entered in a comment section of the file sharing graphical user interface, wherein the comment corresponds to the file (as shown in Figure 5a for example, the user can enter a message for the data item to be shared in comment section 530) (Kulkarni: paragraph [0039]); and
	provide the comment to the content management system (the server will send the message, along with the shared data item, to the selected contact) (Kulkarni: paragraph [0039]).


	Referring to claim 14, Kulkarni teaches a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor of a computing device, cause the computing device to:
	render a file sharing graphical user interface associated with a content management system communicatively coupled to the computing device, wherein a user associated with the computing device has an account with the content management system (as shown in Figure 5a for example, a file sharing graphical user interface for a user of the visual sharing application is displayed) (Kulkarni: paragraphs [0006]-[0007], [0039]-[0040] and [0046]-[0049]);
	detect a click and drag of a file icon associated with a file towards a first section of the file sharing graphical user interface (the user can click and drag an icon representing a data item 
	determine that the file icon is released within the contact section on a contact icon corresponding to a contact of the user (the user has dropped the icon representing the data item on an icon that represents a contact) (Kulkarni: paragraphs [0006]-[0007] and [0039]-[0040]; this is further shown in Figure 5a); and
	in response to determining that the file icon is released on the contact icon, provide a user identifier associated with the contact to the content management system over a network to cause the content management system to share the file with the contact of the user (once the icon representing the data item is dropped on the icon representing the contact, a request to create a share is received by the remote server, indicating a request from a first user of the visual sharing application to share a selected file with a selected second user, i.e. send the file to the email address of the selected contact) (Kulkarni: paragraphs [0006]-[0007], [0039]-[0040] and [0046]-[0049]; this is further shown in Figure 5a). 

However, although Kulkarni teaches wherein the contact section of the file sharing graphical user interface is rendered on the first client device (contact section 110 shown in Figure 5a), Kulkarni fails to explicitly teach that the contact section  is rendered on the first client device to replace another section of the file sharing graphical user interface in response to the click and drag of the file icon.

.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rendering of the contact section of the file sharing graphical user interface taught by Kulkarni to include Shoemaker’s teaching of displaying the contact section to replace another section after detecting dragging of the icon.  One would have been motivated to make such a combination in order to provide the advantage of allowing the contact list to come in and out of sight as needed, so as not to interfere with the viewing experience (Shoemaker: paragraph [0062]).


Referring to claim 15, Kulkarni, as modified by Shoemaker, teaches the non-transitory computer-readable medium of claim 14, wherein the instructions, when executed by the at last one processor, further cause the computing device to determine file identification data associated with the file based on the file icon being released on the contact icon (a request to 


	Referring to claim 16, Kulkarni, as modified, by Shoemaker, teaches the non-transitory computer readable medium of claim 15, wherein the contact section comprises a plurality of contact icons associated with contacts of the user (as shown in Figure 5a for example, the contact section 110 comprises a plurality of contact icons representing contacts of the user) (Kulkarni: paragraphs [0007] and [0039]).


	Referring to claim 19, Kulkarni, as modified by Shoemaker, teaches the non-transitory computer readable medium of claim 15, wherein the instructions, when executed by the at least one processor, further cause the computing device to:
	receive a comment entered in a comment section of the file sharing graphical user interface, wherein the comment corresponds to the file (as shown in Figure 5a for example, the user can enter a message for the data item to be shared in comment section 530) (Kulkarni: paragraph [0039]); and
.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. U.S. Publication 2014/0047349 (hereinafter “Kulkarni”), and further in view of Shoemaker et al. U.S. Publication 2009/000139 (hereinafter “Shoemaker”), as applied to claim 6 above, and further in view of Callanan et al. U.S. Patent 7,970,850 (hereinafter “Callanan”).

	Referring to claim 3, the combination of Kulkarni/Shoemaker teaches all of the limitations as applied to claims 6.  Callanan teaches a content management system that allow a user to share a selected file with another user (Callanan: column 1, lines 47-58) similar to that of the combination of Kulkarni/Shoemaker.  In addition, Callanan also teaches receive, from the single contact, a comment corresponding to the file (a second user that has received the shared file from the first user can enter comments and modifications corresponding to the shared file) (Callanan: column 4, lines 41-55, column 8, lines 30-43 and column 9, lines 38-43); and cause the first client device to present the comment within a comment section of the file sharing graphical user interface (the user interface of the first user is updated with comments and modifications to the shared file made by the second user) (Callanan: column 4, lines 41-55, column 8, lines 30-43 and column 9, lines 38-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

	Referring to claim 5, the combination of Kulkarni/Shoemaker, as modified by Callanan, teaches the content management system of claim 4, wherein providing the file further comprises causing the second device to include the file within a shared file listing of a file sharing graphical user interface displayed by the second device (the user interface displayed to each sharing user displays a list of files that are shared with that user) (Callanan: column 1, lines 59-61 and column 4, lines 28-40). 


Claims 10 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. U.S. Publication 2014/0047349 (hereinafter “Kulkarni”), and further in view of Shoemaker et al. U.S. Publication 2009/000139 (hereinafter “Shoemaker”), as applied to claims 6 and 14-15 above, and further in view of Rathod U.S. Publication 2018/0309801.

Referring to claims 10 and 17, the combination of Kulkarni/Shoemaker teaches all of the limitations as applied to claim 6 (for claim 10) and claims 14-15 (for claim 17) above.  Rathod teaches a graphical user interface that allows a user to select files to share with another user . 


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. U.S. Publication 2014/0047349 (hereinafter “Kulkarni”), and further in view of Shoemaker et al. U.S. Publication 2009/000139 (hereinafter “Shoemaker”), as applied to claims 6 and 14-15 above, and further in view of Mulloy et al. U.S. Publication 2012/0017178 (hereinafter “Mulloy”).

Referring to claims 11 and 18, the combination of Kulkarni/Shoemaker teaches all of the limitations as applied to claim 6 (for claim 11) and claims 14-15 (for claim 18) above.  Mulloy teaches allowing a first user to share a selected file with a second user via a click and drag of a file icon associated with the file (Mulloy: paragraphs [0022]-[0024] and further shown in Figure 1) similar to that of the combination of the Kulkarni/Shoemaker.  In addition, Mulloy also teaches detect a click and drag of a second file icon associated with a second file (as shown in operation C of Figure 1 for example, the user can click and drag a representation of a file, such as image_08.png) (Mulloy: paragraph [0022]); detect that the user releases the second file icon on an email icon within the file sharing graphical user interface (as shown in operation C of Figure 1 for example, the user can drop the dragged representation of the file onto an email icon 147) (Mulloy: paragraph [0022]); and prompt, based on detecting that the user releases the second file icon on the email icon, the user for an email address with which to share the second file (as shown in operation D of Figure 1 for example, after the user has dropped the representation of the file onto email icon 147, email user interface 150 prompts the user for an email address of a person to share the file with) (Mulloy: paragraphs [0023]-[0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file sharing graphical user interface taught by the combination of Kulkarni/Shoemaker to include the sharing of a selected file via drag and drop onto an email icon, as taught by Mulloy.  One would have been motivated to make such a combination in order to allow the user to keep track of and perform tasks on files using a variety of applications (Mulloy: paragraph [0001]). 


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. U.S. Publication 2014/0047349 (hereinafter “Kulkarni”), and further in view of Shoemaker et al. U.S. Publication 2009/000139 (hereinafter “Shoemaker”), as applied to claims 6 and 14-15 above, and further in view of Grotjohn et al. U.S. Publication 2009/0259959 (hereinafter “Grotjohn”).

Referring to claims 13 and 20, the combination of Kulkarni/Shoemaker teaches all of the limitations as applied to claim 6 (for claim 13) and claims 14-15 (for claim 20) above.  Grotjohn teaches a graphical user interface that allows the user to click and drag a file icon onto a contact icon (Grotjohn: paragraphs [0005] and [0039]) similar to the combination of Kulkarni/Shoemaker.  In addition, Grotjohn also teaches detect that the user is holding the file icon at a bottom portion of the contact section of the file sharing graphical user interface (the user can hover the dragged object 340 over an object at the bottom of the contact section, i.e. the last object 335 of Contacts section 310) (Grotjohn: paragraph [0042]); and scroll through contact icons within the contact section in response to detecting that the user is holding the file icon at the bottom portion of the contact section (after the user hovers the dragged object 340 over object 335, the user can scroll through a list of corresponding contacts) (Grotjohn: paragraph [0042]).  All of the elements of the claims are known in the combination of Kulkarni/Shoemaker and Grotjohn.  The only difference is the combination of “old elements” into a single device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact list taught by the 


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar method of displaying a contact list in response to user dragging an object icon.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173